Exhibit 23.1 – Consent of Sadler Gibb & Associates Registered with the Public Company Accounting Oversight Board CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Mineria Y Exploraciones Olympia, Inc. As independent registered public accountants, we hereby consent to the use of our report dated August 15, 2013, with respect to the financial statements of Mineria Y Exploraciones Olympia, Inc., in its registration statement on Form S-1 Amendment No. 1 relating to the registration of 25,000,000 shares of common stock.We also consent to the reference of our firm under the caption “interests of name experts and counsel” in the registration statement. /s/ SADLER, GIBB AND ASSOCIATES, LLC Salt Lake City, UT November 12, 2013 -1-
